DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 14 Mar 2022, with respect to the claim rejections under 35 USC 102 and 35 USC 103 based on the filed amendments, have been fully considered and are persuasive. The claim rejections under 35 USC 102 and 35 USC 103 have been withdrawn. Note that an updated prior art search did not result in prior art references that would anticipate or could be used to establish a prima facie case of obviousness of the claimed impeller and coating layer material combination and surface hardness.

Election/Restrictions
Claims 1-2, 4-9, 11-12 and 21-22 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 17 September 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 17 September 2021 is withdrawn. Claims 13-20, directed to Group II are no longer withdrawn from consideration and an Examiner’s Amendment below to claim 13 requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Minseung Ahn (Reg. #76,611) on 4 May 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 13 has been amended as follows:
13. (Currently Amended) A method for manufacturing a motor assembly, the motor assembly including an impeller that includes a plurality of blades and an inlet body that surrounds an outer circumference of the impeller, the method comprising: 
forming a coating layer on an inner surface of the inlet body, wherein forming the coating layer comprises adsorbing a plurality of paint particles on the inner surface of the inlet body by electrostatic painting;
based on forming the coating layer, inserting the impeller into the inlet body; and 
rotating the impeller in the inlet body to thereby at least partially grind the coating layer,
wherein the impeller comprises polyether ether ketone (PEEK), and the coating layer comprises perfluoroalkoxy (PFA), and 
wherein a surface hardness of the coating layer is 50 to 75 shore D.

In claim 15 line 1, “a surface” has been changed to -- the surface --.

Claim 16 has been canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Primary Examiner, Art Unit 3745